                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                       _____________________

                                      No 18-CV-3556 (JFB)(AYS)
                                       _____________________

      TRUSTEES OF THE NORTHEAST CARPENTERS HEALTH, PENSION, ANNUITY,
        APPRENTICESHIP, AND LABOR MANAGEMENT COOPERATION FUNDS,
                                                               Petitioners,

                                              VERSUS

                                    CALI ENTERPRISES, INC.,
                                                               Respondent.
                                        ___________________

                                    MEMORANDUM AND ORDER
                                           May 10, 2019
                                       ___________________


JOSEPH F. BIANCO, District Judge:                        At all relevant times, Cali was bound to a
                                                     collective bargaining agreement (“the CBA”)
    Trustees of the Northeast Carpenters             with the Northeast Regional Council of
Health, Pension, Annuity, Apprenticeship,            Carpenters (“the Union”). (Pet. ¶ 7; Exs. A,
and Labor Management Cooperation Funds               B, C.) Under the CBA, employers such as
(“petitioners” or “the Funds”) commenced             Cali are required to make contributions to the
this action to confirm an arbitration award          Funds for all work performed within the
obtained against Cali Enterprises, Inc.,             Union’s trade and geographical jurisdiction.
(“respondent” or “Cali”). Petitioners also           (Pet. ¶ 8; Exs. B, C.) The CBA provides that
moved to recover attorney’s fees and costs in        “[f]ailure on the part of the Employer to make
connection with this action. For the reasons         the required contributions . . . shall make the
set forth below, the Court confirms the              Employer liable for all contributions due, all
arbitration award and grants petitioners’            collection costs including auditing and
motion for fees and costs.                           attorney fees, 20% of total due each Fund as
                                                     liquidated damages, plus interest,” and that
              I. BACKGROUND
                                                     “[t]he Employer agrees to comply with the
A. Facts                                             collections policy enacted by the governing
                                                     body of the designated recipient.” (Pet. Ex.
    The Court takes the following facts from         B art. 16(b).)
the Funds’ petition to confirm the arbitration
award (“Pet.”) and accompanying exhibits.               The Funds established a Joint Policy for
(ECF No. 1.)                                         Collection of Delinquent Contributions (“the
Collection Policy”) 1. (Pet. ¶ 10; Ex. D.) If                  seek the entirety of the arbitration award,
an employer is found delinquent in its                         interest from the date of the arbitration award
contributions, the Collection Policy awards,                   through the date of judgment, and attorney’s
in addition to the delinquent contributions,                   fees and costs associated with this motion.
interest, liquidated damages, attorney’s fees,
arbitration fees, and audit costs. (Pet. ¶¶ 11,                B. Procedural History
12, 17; Ex. D. arts. 2.1(D), 4.1, 6.1, 6.2, 6.3.)                  On June 19, 2018, petitioners filed a
The Collection Policy subjects disputes                        petition in this Court, seeking confirmation of
relating to an employer’s failure to remit                     the arbitrator’s award, as well as attorney’s
contributions to arbitration before the Funds’                 fees and costs incurred in the instant action.
designated         arbitrator.              (Pet.              (ECF No. 1.) Petitioners served respondent
¶ 16; Ex. D art. 2.3.)                                         on June 21, 2018. (ECF No. 8.) To date,
     Petitioners initiated arbitration under the               respondent has not filed a response or
Collection Policy and mailed Cali a Notice of                  otherwise appeared in this action.
Intent to Arbitrate Delinquency, dated                         II. CONFIRMATION OF ARBITRATION AWARD
January 22, 2018. (Pet. ¶ 18; Ex. E.) The
arbitrator thereafter held a hearing, found that               A. Standard of Review
Cali had violated the CBA by failing to make                       A motion to confirm an arbitral award
the required contributions to the Funds                        should be “treated as akin to a motion for
between December 25, 2014 and December                         summary judgment.” D.H. Blair & Co. v.
31, 2016, and ordered Cali to pay the Funds a                  Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).
total of $192,696.31, which includes                           The standard of review at the summary
(i) $130,576.46       in    deficiencies,    (ii)              judgment stage is well settled. A court may
$22,135.07 in pre-award interest on the                        grant a motion for summary judgment under
delinquent contributions, (iii) $21,688.28 in                  Federal Rule of Civil Procedure 56(a) only if
liquidated damages, (iv) $16,646.50 in audit                   “the movant shows that there is no genuine
costs, 2 (v) $900 in attorney’s fees and                       dispute as to any material fact and the movant
(v) $750.00 for the arbitrator’s fee. (Pet. ¶¶                 is entitled to judgment as a matter of law.”
19-20; Ex. F.)                                                 Fed. R. Civ. P. 56(a); Gonzalez v. City of
    Respondent has failed to pay petitioners                   Schenectady, 728 F.3d 149, 154 (2d Cir.
the principal deficiency amount, amounts                       2013). “The moving party bears the burden
awarded for interest, liquidated damages,                      of showing that he or she is entitled to
audit costs, attorney’s fees, and the                          summary judgment.” Huminski v. Corsones,
arbitrator’s fee. Accordingly, the Funds now                   396 F.3d 53, 69 (2d Cir. 2005).

1
  The Court notes that the Collection Policy attached          1, 2018” are sufficient to conduct the relevant analysis
as Exhibit D to the petition was “restated and effective       to confirm the arbitration award.
January 1, 2018.” Given that the attached Collection
Policy was “restated,” and that no opposition to the
                                                               2
                                                                 The Court notes that the petition states that arbitrator
petition has been filed, the Court concludes that              found $16,649.50 in audit costs. (Pet. ¶ 20.) However,
though the relevant time period to the instant petition        the arbitrator actually found $16,646.50 in audit costs.
December 2014 through December 2016, references to             (Pet. Ex. F ¶ 12.) The Court finds the discrepancy to
the Collection Policy “restated and effective January          be a typographical error and adheres to the arbitrator’s
                                                               finding.


                                                           2
   A party asserting that a fact cannot be            Anderson, “[i]f the evidence is merely
   or is genuinely disputed must support              colorable, or is not significantly probative,
   the assertion by:         (A) citing to            summary judgment may be granted.” 477
   particular parts of materials in the               U.S. at 249-50 (citations omitted). Thus, “the
   record,     including       depositions,           mere existence of some alleged factual
   documents, electronically stored                   dispute between the parties alone will not
   information,         affidavits       or           defeat an otherwise properly supported
   declarations, stipulations (including              motion for summary judgment.” Id. at 247-
   those made for purposes of the                     48. The nonmoving party may not rest upon
   motion        only),        admissions,            mere conclusory allegations or denials but
   interrogatory answers, or other                    must set forth “‘concrete particulars’
   materials; or (B) showing that the                 showing that a trial is needed.” R.G. Grp. v.
   materials cited do not establish the               Horn & Hardart Co., 751 F.2d 69, 77 (2d Cir.
   absence or presence of a genuine                   1984) (quoting SEC v. Research Automation
   dispute, or that an adverse party                  Corp., 585 F.2d 31, 33 (2d Cir. 1978)). Thus,
   cannot produce admissible evidence                 it is insufficient for a party opposing
   to support the fact.                               summary judgment “merely to assert a
                                                      conclusion without supplying supporting
Fed. R. Civ. P. 56(c)(1). A court “is not to          arguments or facts.” BellSouth Telecomms.,
weigh the evidence but is instead required to         Inc. v. W.R. Grace & Co., 77 F.3d 603, 615
view the evidence in the light most favorable         (2d Cir. 1996) (quoting Research Automation
to the party opposing summary judgment, to            Corp., 585 F.2d at 33).
draw all reasonable inferences in favor of that
party,    and      to    eschew     credibility       B. Discussion
assessments.” Amnesty Am. v. Town of West
Hartford, 361 F.3d 113, 122 (2d Cir. 2004)                “Section 301 of the Labor Management
(quoting Weyant v. Okst, 101 F.3d 845, 854            Relations Act (LMRA), 29 U.S.C. § 185
(2d Cir. 1996)); see also Anderson v. Liberty         (1994) provides federal courts with
Lobby, Inc., 477 U.S. 242, 248 (1986)                 jurisdiction over petitions brought to confirm
(summary judgment is unwarranted if                   labor arbitration awards.”        Local 802,
“evidence is such that a reasonable jury could        Associated Musicians of Greater N.Y. v.
return a verdict for the nonmoving party”).           Parker Meridien Hotel, 145 F.3d 85, 88 (2d
                                                      Cir. 1998).      “Confirmation of a labor
    Once the moving party meets its burden,           arbitration award under LMRA § 301 is ‘a
the opposing party “must do more than                 summary proceeding that merely makes what
simply show that there is some metaphysical           is already a final arbitration award a
doubt as to the material facts. . . . [T]he           judgment of the Court.’” N.Y. Med. Ctr. of
nonmoving party must come forward with                Queens v. 1199 SEIU United Healthcare
specific facts showing that there is a genuine        Workers       E.,       No.     11-CV-04421
issue for trial.” Caldarola v. Calabrese, 298         (ENV)(RLM), 2012 WL 2179118, at *4
F.3d 156, 160 (2d Cir. 2002) (alterations in          (E.D.N.Y. June 13, 2012) (quoting N.Y.C.
original) (quoting Matsushita Elec. Indus.            Dist. Council of Carpenters Pension Fund v.
Co. v. Zenith Radio Corp., 475 U.S. 574, 586-         E. Millennium Constr., Inc., No. 03-CV-5122
87 (1986)). As the Supreme Court stated in



                                                  3
(DAB), 2003 WL 22773355, at *2 (S.D.N.Y.               evidence that Cali had failed to pay
Nov. 21, 2003)).                                       $192,696.31, in contributions to the Funds
                                                       for the period December 25, 2014 and
    The Supreme Court has recognized that              December 31, 2016. The Collection Policy
the LMRA expresses a “federal policy of                entitles the Funds to recover $130,576.46 in
settling labor disputes by arbitration,” which         deficiencies, as well as $62,119.85 for pre-
“would be undermined if courts had the final           award      interest,  liquidated     damages,
say on the merits of the awards.” See United           attorney’s fees, and the arbitrator’s fee.
Paperworkers Int’l Union, AFL–CIO v.                   Finally, nothing in the record suggests “that
Misco, Inc., 484 U.S. 29, 36-37 (1987)                 the arbitrator’s award was procured through
(quoting Steelworkers v. Enter. Wheel & Car            fraud or dishonesty or that any other basis for
Corp., 363 U.S. 593, 596 (1960)).                      overturning the award exists.” Trs. for the
Accordingly, “the courts play only a limited           Mason Tenders Dist. Council Welfare Fund,
role when asked to review the decision of an           Pension Fund, Annuity Fund & Training
arbitrator.” Id. at 36; see also, e.g., Major          Program Fund v. Odessy Constr. Corp., No.
League Baseball Players Ass’n v. Garvey,               14-CV-1560 (GHW), 2014 WL 3844619, at
532 U.S. 504, 509 (2001); First Nat’l                  *2 (S.D.N.Y. Aug. 1, 2014) (granting
Supermarkets, Inc. v. Retail, Wholesale &              unopposed motion for summary judgment
Chain Store Food Emps. Union Local 338,                under LMRA). Accordingly, the Court
Affiliated with the Retail, Wholesale & Dep’t          confirms the arbitration award and awards
Store Union, AFL–CIO, 118 F.3d 892, 896                petitioners $192,696.31.
(2d Cir. 1997); Local 1199, Drug, Hosp. &
Health Care Emps. Union, RWDSU, AFL–                       The Court also awards petitioners interest
CIO v. Brooks Drug Co., 956 F.2d 22, 24-25             from the date of the arbitration award through
(2d Cir. 1992). In this limited role, a court          the date of judgment, at a rate of nine percent
must confirm an arbitration award as long as           per year. “Whether to award prejudgment
it “‘draws its essence from the collective             interest in an action to confirm an arbitration
bargaining agreement’ and is not the                   award is in the discretion of the trial court,
arbitrator’s ‘own brand of industrial justice.’”       but there is a ‘presumption in favor of
First Nat’l Supermarkets, 118 F.3d at 896              prejudgment interest.’” N.Y.C. Dist. Council
(quoting Misco, 484 U.S. at 36). “Courts are           of Carpenters v. Gen-Cap Indus., Inc., No. 11
not authorized to review the arbitrator’s              Civ. 8425(JMF), 2012 WL 2958265, at *4
decision on the merits despite allegations that        (S.D.N.Y. July 20, 2012) (quoting Waterside
the decision rests on factual errors or                Ocean Navigation Co. v. Int’l Navigation,
misinterprets the parties’ agreement.” Major           Ltd., 737 F.2d 150, 154 (2d Cir. 1984)).
League Baseball Players Ass’n, 532 U.S. at             Although the interest rate is also a
509. Indeed, “serious error,” and                      discretionary decision, “[t]he ‘common
“improvident, even silly, factfinding do[ ] not        practice’ among courts within the Second
provide a basis for a reviewing court to refuse        Circuit is to grant interest at a rate of nine
to enforce the award.” Id. (citations omitted).        percent per annum—which is the rate of
    Here, the Court concludes that the                 prejudgment interest under New York State
arbitrator’s award draws its essence from the          law,               N.Y.               C.P.L.R.
CBA and that it was based on uncontroverted            §§ 5001-5004—from the time of the award to
                                                       the date of the judgment confirming the


                                                   4
award.” Id. (quoting E. Millennium Constr.,             Abondolo v. Jerry WWHS Co., 829 F. Supp.
Inc., 2003 WL 22773355, at *3). In light of             2d 120, 130 (E.D.N.Y. 2011); accord TNS
the presumption in favor of prejudgment                 Mgmt. Servs., 2014 WL 100008, at *4; Dejil
interest, the Court concludes, in its discretion,       Sys., 2012 WL 3744802, at *4.
that petitioners are entitled to such interest at
a rate of nine percent per year.                            Nonetheless, “because a court may, in the
                                                        exercise of its inherent equitable powers,
     In sum, the Court awards petitioners               award attorney’s fees when opposing counsel
$192,696.31 as well as prejudgment interest             acts in bad faith, attorney’s fees and costs
at a rate of nine percent per year from the date        may be proper when a party opposing
of the arbitration award through the date of            confirmation of arbitration award ‘refuses to
judgment.                                               abide by an arbitrator’s decision without
                                                        justification.’” E. Millennium Constr., Inc.,
     III. PETITIONERS’ ENTITLEMENT TO                   2003 WL 22773355, at *2 (quoting Int’l
        ATTORNEY’S FEES AND COSTS                       Chem. Workers Union (AFL-CIO), Local No.
                                                        227 v. BASF Wyandotte Corp., 774 F.2d 43,
    Petitioners also assert that they are               47 (2d Cir. 1985)); see also, e.g., TNS Mgmt.
entitled to attorney’s fees and costs incurred          Servs., 2014 WL 100008, at *4 (collecting
in prosecuting this action.                             cases).
     “The general rule in our legal system is               Here, the Court need not decide whether
that each party must pay its own attorney’s             respondent refused to abide by the
fees and expenses.” Perdue v. Kenny A. ex               arbitrator’s award without justification
rel. Winn, 559 U.S. 542, 550 (2010). Neither            because the Collection Policy obligates
LMRA § 301 nor the Federal Arbitration Act,             employers who fail to make timely
9 U.S.C. § 1 et seq. authorizes the award of            contributions to the Funds to pay attorney’s
attorney’s fees in an action to confirm an              fees and costs incurred in recovering the
arbitration award. See, e.g., Trs. of N.Y.C.            delinquent contributions. (See Pet. Ex. D
Dist. Council of Carpenters Pension Fund v.             arts. 1.1(C)(4), 6.2, 6.3.) This agreement is a
TNS Mgmt. Servs., Inc., No. 13-CV-2716                  sufficient basis upon which to award
(JMF), 2014 WL 100008, at *4 (S.D.N.Y.                  attorney’s fees and costs. See N.Y.C. Dist.
Jan. 10, 2014); Trs. of N.Y.C. Dist. Council of         Council of Carpenters Pension Fund v.
Carpenters Pension Fund v. Dejil Sys., Inc.,            Dafna Constr. Co., 438 F. Supp. 2d 238, 242
No. 12-CV-005 (JMF), 2012 WL 3744802, at                (S.D.N.Y. 2006) (“Whether [the defendant]
*4 (S.D.N.Y. Aug. 29, 2012). Moreover,                  had no justification in refusing to comply
although Section 502(g) of the Employee                 with the arbitrator’s ruling is irrelevant,
Retirement Income Security Act (“ERISA”)                however, because the Agreement itself
requires an award of attorney’s fees to a plan          requires [the defendant] to pay attorneys’
that prevails in an action to recover                   fees incurred by the Trustees in seeking
delinquent contributions under a collective             confirmation . . . . Since the parties bargained
bargaining agreement, see 29 U.S.C.                     for the awarding of attorneys’ fees in this
§ 1132(g)(2)(D), “this does not necessarily             precise circumstance, the Court respects their
mean that a successful party is also entitled to        agreement and orders [the defendant] to pay
its costs and attorney’s fees in bringing a             the costs incurred by the Trustees in seeking
petition to confirm an arbitration award,”


                                                    5
confirmation of the arbitrator’s award.”); Trs.         to support the hours worked and the rates
of N.Y.C. Dist. Council of Carpenters                   claimed.” Hugee v. Kimso Apartments, LLC,
Pension Fund, Welfare Fund, Annuity Fund,               852 F. Supp. 2d 281, 298 (E.D.N.Y. 2012).
& Apprenticeship, Journeyman Retraining,
Educ. & Indus. Fund v. Alliance Workroom                    1. Reasonable Hourly Rate
Corp., No. 13-CV-5096 (KPF), 2013 WL                        A “reasonable hourly rate” is “‘what a
6498165, at *6 (S.D.N.Y. Dec. 11, 2013)                 reasonable, paying client would be willing to
(holding that CBA authorized award of                   pay,’ given that such a party wishes ‘to spend
attorney’s fees and costs in action to confirm          the minimum necessary to litigate the case
arbitration award). Accordingly, the Court              effectively.’” Bergerson v. N.Y. State Office
concludes that petitioners are entitled to              of Mental Health, Cent. N.Y. Psychiatric Ctr.,
recover attorney’s fees and costs.                      652 F.3d 277, 289 (2d Cir. 2011) (quoting
A. Attorney’s Fees                                      Simmons v. N.Y.C. Transit Auth., 575 F.3d
                                                        170, 174 (2d Cir. 2009)). This Court follows
    The Court uses the “lodestar figure,”               the Second Circuit’s “forum rule,” which
which is determined by multiplying the                  “generally requires use of the hourly rates
number of hours reasonably expended on a                employed in the district in which the
case by a reasonable hourly rate, to calculate          reviewing court sits in calculating the
reasonable attorney’s fees. See Hensley v.              presumptively reasonable fee.” Id. at 290
Eckerhart, 461 U.S. 424, 433 (1983); see also           (quoting Simmons, 575 F.3d at 174).            In
Luciano v. Olsten Corp., 109 F.3d 111, 115              Arbor Hill, the Second Circuit also instructed
(2d Cir. 1997). “Both [the Second Circuit]              district courts to consider the factors set forth
and the Supreme Court have held that the                in Johnson v. Georgia Highway Express,
lodestar . . . creates a ‘presumptively                 Inc., 488 F.2d 714 (5th Cir. 1974), abrogated
reasonable fee.’” Millea v. Metro–North R.R.            on other grounds by Blanchard v. Bergeron,
Co., 658 F.3d 154, 166 (2d Cir. 2011)                   489 U.S. 87 (1989). See 522 F.3d at 190. The
(quoting Arbor Hill Concerned Citizens                  twelve Johnson factors are:
Neighborhood Ass’n v. County of Albany,
522 F.3d 182, 183 (2d Cir. 2008)). “[T]he                   (1) the time and labor required;
lodestar figure includes most, if not all, of the           (2) the novelty and difficulty of the
relevant factors constituting a ‘reasonable’                questions; (3) the level of skill
attorney’s fee.” Perdue, 559 U.S. at 553                    required to perform the legal service
(quoting Pennsylvania v. Del. Valley                        properly; (4) the preclusion of
Citizens’ Council for Clean Air, 478 U.S.                   employment by the attorney due to
546, 565-66 (1986)). Thus, the Supreme                      acceptance of the case; (5) the
Court has recognized that “the lodestar                     attorney’s customary hourly rate;
method produces an award that roughly                       (6) whether the fee is fixed or
approximates the fee that the prevailing                    contingent; (7) the time limitations
attorney would have received if he or she had               imposed by the client or the
been representing a paying client who was                   circumstances; (8) the amount
billed by the hour in a comparable case.” Id.               involved in the case and the results
at 551. “The burden is on the party seeking                 obtained; (9) the experience,
attorney’s fees to submit sufficient evidence               reputation, and ability of the
                                                            attorneys; (10) the “undesirability” of


                                                    6
   the case; (11) the nature and length of             that the hourly rate of $225 is too high, given
   the professional relationship with the              that Ms. Marimon graduated from law school
   client; and (12) awards in similar                  in 2014.      Given her current level of
   cases.                                              experience, the Court concludes in its
                                                       discretion that Ms. Marimon’s time shall be
Id. at 186 n.3 (quoting Johnson, 488 F.2d at           compensated at $200 per hour.
717-19).     “The burden rests with the
prevailing party ‘to justify the reasonableness            Petitioners also request an hourly rate of
of the requested rate.’” Hugee, 852 F. Supp.           $100 per hour for the work performed by
2d at 298 (quoting Blum v. Stenson, 465 U.S.           legal assistants. (Id. ¶ 26.) Petitioners do not
886, 895 n.11 (1984)).                                 identify the legal assistant for whom fees are
                                                       sought, but upon review of the invoice
    Courts in this district have concluded that        submitted by petitioners’ counsel, it appears
approximately $200 to $325 is a reasonable             that the entries relating to work performed by
hourly rate for senior associates, and that            an individual identified with the initials “PD”
$100 to $200 is a reasonable hourly rate for           were performed by a legal assistant. (See id.
more junior associates. See, e.g., Pall Corp.          Ex. G.) In light of the prevailing hourly rates
v. 3M Purification Inc., Nos. 97-CV-7599               in this district and all other factors set forth in
(RRM)(ETB), 03-CV-0092 (RRM)(ETB),                     Arbor Hill and Johnson, the Court concludes
2012 WL 1979297, at *4 (E.D.N.Y. June 1,               that $90 per hour, instead of $100 per hour, is
2012) (collecting cases). Of course, “the              a reasonable rate for the legal assistant who
range of ‘reasonable’ attorney fee rates in this       worked on this case. See Trs. of Empire State
district varies depending on the type of case,         Carpenters Annuity v. C.R. Edwards Constr.
the nature of the litigation, the size of the          Co., No. 15-CV-5232 (JFB)(ARL), 2016 WL
firm, and the expertise of its attorneys.”             6875969, at *6 (E.D.N.Y. Nov. 22, 2016)
Siracuse v. Program for the Dev. of Human              (awarding $90 per hour for legal assistant).
Potential, No. 07-CV-2205 (CLP), 2012 WL               Accordingly, the time for “PD” shall be
1624291, at *30 (E.D.N.Y. Apr. 30, 2012).              compensated at $90 per hour.
    Here, petitioners request an hourly rate of            2. Reasonable Hours
$225 for Virginia & Ambinder, LLP
associate Nicole Marimon. (Pet. ¶ 25.) Ms.                 Having determined a reasonable hourly
Marimon is a 2014 graduate of Fordham                  rate for petitioners’ counsel and legal
University School of Law and avers that she            assistant, the Court must determine the
has “handled the prosecution of numerous               reasonable number of hours expended by
ERISA collection actions.” (Id.)           Ms.         petitioners’ counsel in this litigation.
Marimon also avers that the requested hourly               “The party seeking attorney’s fees also
rate is “similar to or lower than the rates            bears the burden of establishing that the
typically charged by attorneys of                      number of hours for which compensation is
commensurate skill and experience in similar           sought is reasonable.” Custodio v. Am. Chain
actions [in the district].” (Id. ¶ 27)                 Link & Constr., Inc., No. 06-CV-7148 (GBD)
    In light of the prevailing hourly rates in         (HBP), 2014 WL 116147, at *9 (S.D.N.Y.
this district and all other factors set forth in       Jan. 13, 2014) (citing Cruz v. Local Union
Arbor Hill and Johnson, the Court concludes            No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d



                                                   7
1148, 1160 (2d Cir. 1994)). “Applications             at *7 (E.D.N.Y. Jan. 4, 2012), report and
for fee awards should generally be                    recommendation adopted, 2012 WL 1078886
documented by contemporaneously created               (E.D.N.Y. Mar. 30, 2012); Fuerst v. Fuerst,
time records that specify, for each attorney,         No. 10-CV-3941, 2012 WL 1145934, at *4
the date, the hours expended, and the nature          (E.D.N.Y. Apr. 5, 2012); New Paltz Cent.
of the work done.” Kirsch v. Fleet St., Ltd.,         Sch. Dist. v. St. Pierre, No. 02-CV-981
148 F.3d 149, 173 (2d Cir. 1998). “Hours              (FJS)(RFT), 2007 WL 655603, at *1-2
that are ‘excessive, redundant, or otherwise          (N.D.N.Y. Feb. 26, 2007); Boster v. Braccia,
unnecessary,’ are to be excluded, and in              No. 06-CV-4756 (JG)(RER), 2007 WL
dealing with such surplusage, the court has           4287704, at *2 (E.D.N.Y. Dec. 4, 2007). The
discretion simply to deduct a reasonable              time record submitted by petitioners provides
percentage of the number of hours claimed             this information in sufficient detail, as it
‘as a practical means of trimming fat from a          includes a description of the work performed,
fee application.’” Id. (quoting Hensley, 461          the initials of the individual who performed
U.S. at 434; then quoting N.Y. Ass’n for              the work, the date on which the work was
Retarded Children, Inc. v. Carey, 711 F.2d            performed, and the amount of time spent on
1136, 1146 (2d Cir. 1983)); see also Lunday           the work (Pet. Ex. G), and Ms. Marimon
v. City of Albany, 42 F.3d 131, 134 (2d Cir.          avers that it is a contemporaneous time record
1994) (“We do not require that the court set          (Pet. ¶ 24).
forth item-by-item findings concerning what
may be countless objections to individual                 In addition, the Court concludes that 1.2
billing items.”).                                     hours is a reasonable number of hours billed,
                                                      given the description of the work performed
    Petitioners have submitted a printout of          and the fact that the motion was unopposed.
an invoice sent by Virginia & Ambinder,               Accordingly, the Court calculates the
LLP to the Funds for professional services            lodestar figure to be $229.00.
rendered in connection with the instant
action. (Pet. Ex. G) This invoice shows that              The Court sees no reason to depart from
Ms. Marimon and “PD” billed 1.2 hours on              the lodestar figure in this case. See, e.g.,
this matter. (Id.)                                    Perdue, 559 U.S. at 553 (noting that lodestar
                                                      figure includes “most, if not all,” relevant
    At the outset, the Court concludes that the       factors in setting reasonable attorney’s fees).
invoice       printout       satisfies      the       Therefore, the Court awards petitioners $229
contemporaneous records requirement.                  in attorney’s fees.
Courts accept the printout of an invoice that
provides “a clear description of the work             B. Costs
performed, the time spent on the respective              “As for costs, a court will generally
matter, the attorney who rendered services,           award ‘those reasonable out-of-pocket
and the date the services were performed.”            expenses incurred by attorneys and ordinarily
Big R Food Warehouses v. Local 338                    charged to their clients.’” Pennacchio v.
RWDSU, 896 F. Supp. 292, 295 (E.D.N.Y.                Powers, No. 05-CV-985 (RRM)(RML), 2011
1995); see also, e.g., Home Loan Inv. Bank,           WL 2945825, at *2 (E.D.N.Y. July 21, 2011)
F.S.B. v. Goodness & Mercy, Inc., No. 10-             (quoting LeBlanc–Sternberg v. Fletcher, 143
CV-4677 (ADS)(ETB), 2012 WL 1078963,                  F.3d 748, 763 (2d Cir. 1998)). “The fee



                                                  8
